Exhibit 3.1 AMENDED AND RESTATED BYLAWS OF LIQUIDMETAL TECHNOLOGIES, INC. (the “Company”) Adopted September 30, 2015 TABLE OF CONTENTS Page ARTICLE I. STOCKHOLDERS 1 Section 1.1 Time and Place of Meetings. 1 Section 1.2 Annual Meetings. 1 Section 1.3 Special Meetings. 1 Section 1.4 Notice of Meetings. 1 Section 1.5 Inspectors. 2 Section 1.6 Quorum. 2 Section 1.7 Voting; Proxies. 3 Section 1.8 Order of Business; Adjournments. 3 Section 1.9 Notice of Stockholder Proposals. 4 Section 1.10 Notice of Director Nominations. 6 Section 1.11 Additional Provisions Relating to the Notice of Stockholder Business and Director Nominations. 7 Section 1.12 Record Dates. 9 Section 1.13 Written Consent of Stockholders in Lieu of Meeting. 10 ARTICLE II. DIRECTORS 10 Section 2.1 Function. 10 Section 2.2 Number, Election and Terms. 10 Section 2.3 Vacancies and Newly Created Directorships. 10 Section 2.4 Removal. 11 Section 2.5 Resignation. 11 Section 2.6 Regular Meetings. 11 Section 2.7 Special Meetings. 11 Section 2.8 Quorum. 11 Section 2.9 Participation in Meetings by Remote Communications. 11 Section 2.10 Committees. 12 Section 2.11 Compensation. 12 Section 2.12 Rules. 12 Section 2.13 Board Action by Written Consent without a Meeting. 12 Section 2.14 Chairman of the Board. 13 ARTICLE III. NOTICES 13 TABLES OF CONTENTS (continued) Page Section 3.1 Generally. 13 Section 3.2 Waivers. 13 ARTICLE IV. OFFICERS 13 Section 4.1 Generally. 13 Section 4.2 Compensation. 14 Section 4.3 Succession. 14 Section 4.4 Authority and Duties. 14 ARTICLE V. STOCK 14 Section 5.1 Certificates. 14 Section 5.2 Transfer. 15 Section 5.3 Classes of Stock. 15 Section 5.4 Lost, Stolen or Destroyed Certificates. 15 ARTICLE VI. INDEMNIFICATION 16 Section 6.1 Right to Indemnification. 16 Section 6.2 Right to Advancement of Expenses. 17 Section 6.3 Contract Rights. 17 Section 6.4 Right of Indemnitee to Bring Suit. 17 Section 6.5 Non-Exclusivity of Rights. 18 Section 6.6 Insurance. 18 Section 6.7 No Duplication of Payments. 18 Section 6.8 Severability. 18 Section 6.9 Effect of Amendment. 18 Section 6.10 Notice. 19 ARTICLE VII. GENERAL 19 Section 7.1 Fiscal Year. 19 Section 7.2 Reliance Upon Books, Reports and Records. 19 Section 7.3 Amendments. 19 Section 7.4 Forum for Adjudication of Disputes. 19 (ii) ARTICLE I. STOCKHOLDERS Section 1.1 Time and Place of Meetings. All meetings of stockholders will be held at such time and place, within or without the State of Delaware, as may be designated by the Board of Directors of the Company (the “ Board ”) from time to time or, in the absence of a designation by the Board, the Chairman of the Board (the “ Chairman ”), the Chief Executive Officer or the Secretary, and stated in the notice of the meeting. Notwithstanding the foregoing, the Board may, in its sole discretion, determine that a meeting of stockholders will not be held at any place, but may instead be held by means of remote communications, subject to such guidelines and procedures as the Board may adopt from time to time. The Board may postpone, reschedule or cancel any previously scheduled annual or special meeting of stockholders. Section 1.2 Annual Meetings. At each annual meeting of stockholders, the stockholders will elect, by a plurality of the votes of the shares present in person or represented by proxy at such meeting and entitled to vote on the election of Directors, the Directors to succeed those Directors whose terms expire at such meeting and will transact such other business as may properly be brought before the meeting in accordance with Sections1.8 , , and . Section 1.3
